Our legislature has adopted the common law in so far as it is not inconsistent with our Constitutions, State and Federal, and our Statutes. This Court cannot legislate; it can only interpret and apply the law as it actually exists. I am inclined to the view that the common law disabilities of coverture are outmoded, but such of them as are still in force and effect can only be repealed by the Legislature. See *Page 260 
Sec. 87, C.G.L., and Sec. 2.01 of Florida Statutes, 1941, which clearly continues in effect those common law disabilities of coverture which are not inconsistent with our Constitution and Statutes.